984 So.2d 678 (2008)
Timothy Lee WINDOM, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-206.
District Court of Appeal of Florida, Fifth District.
July 3, 2008.
Timothy L. Windom, Okeechobee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We, affirm, but remand for the limited, ministerial duty of correcting defendant's sentence on Count 1 by deleting the 10-year minimum mandatory, and by correcting the degree of the offense from a life felony to a first-degree felony punishable by life. As in Velez v. State, 2008 WL 649479, 33 Fla. L. Weekly D721, ___ So.2d ___ (Fla. 3d DCA Mar 12, 2008), it is not necessary for the appellant to be present in person at the resentencing. See also Richardson v. Moore, 754 So.2d 64, 65 (Fla. 3d DCA 2000); Windisch v. State, 709 So.2d 606, 607 (Fla. 2d DCA 1998).
AFFIRMED and REMANDED.
PLEUS, MONACO and COHEN, JJ., concur.